DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 2014/0327657).
With respect to claim 1, Huang teaches an electronic pen of a capacitive system, comprising:
a coil spring that is configured to expand and contract, and has electrical conductivity (Huang: Figs. 2-4, conductive coil spring, interpreted as the collection of items 60 and 71; Para. [0024]);

a writing pressure detector having a fitting part fitted to an end of the core body on a side of the core body that is opposite to a side of the core body that includes a pen tip (Huang: Figs. 2-4; Para. [0023], item 43 interacts with item 72 to measure the pressure applied to the tip of input device 10); and 
an electronic circuit that includes an oscillating circuit (Huang: Figs. 2-4; Para. [0023], signal-processing module electrically connected to item 72, for generating an execution signal, mounted on item 70), wherein the electronic circuit, in operation, causes a detection result from the writing pressure detector to be included in a signal from the oscillating circuit (Huang: Figs. 2-4; signal-processing module processes and transmits a signal indicative of the shift), wherein the core body penetrates through a center axis of the coil spring and is not biased by the coil springs (Huang: Figs. 2-4; Para. [0022], item 43 penetrates through the central axis of conductive coil spring), and a first end of the coil spring on a side of the coil spring adjacent to the pen tip is connected to the core body and a second end of the coil spring is connected to the electronic circuit (Huang: Figs. 2-4; Para. [0023], first end of item 71 is electrically connected to item 41, second end of item 71 electrically connected to item 70).

With respect to claim 2, Huang teaches the electronic pen according to claim 1, wherein:
the core body includes a pen tip part including the pent tip, and a shaft part, an end of the shaft part on a side of the shaft part adjacent to the pen tip part has a fitting 
the first end of the coil spring on the side of the coil spring adjacent to the pen tip is clamped between the pen tip part and the shaft part at the fitting part of the shaft part (Huang: Figs. 2-4; Para. [0023]).

With respect to claim 3, Huang teaches the electronic pen according to claim 1, wherein:
the core body includes a pen tip part including the pent tip, a shaft part, and an electrically-conductive elastic component (Huang: Figs. 2-4 and 9, item 50 coupled to item 40; Para. [0026], end portion 91 of the contact member 90 formed of electrically conductive and resilient high-density material),
the electrically-conductive elastic component is fixed to an end of the shaft part on a side of the shaft part adjacent to the pen tip part, the first end of the coil spring on the side of the coil spring adjacent to the pen tip is clamped between the electrically-conductive elastic component and the shaft part, and the pen tip part is gripped by the electrically-conductive elastic component (Huang: Fig. 4 and 9; Para. [0026], item 91 of the contact member 90 grips the fixed portion).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Perez (US 10,379,670).
With respect to claim 4, Huang teaches the electronic pen according to claim 1, wherein:
the coil spring is connected to the core body and the electronic circuit in a state in which the coil spring has a natural length (Huang: Figs. 2-4; Para. [0023], first end of item 71 is electrically connected to item 41, second end of item 71 electrically connected to item 70).
Huang discloses using a spring to detect pressure exerted on the conductive tip of the input device.  It is well established in the field of input devices how the length of the spring changes relative to the contact pressure and axial displacement. However, teachings of Perez are incorporated herein for disclosing the coil spring has the natural length while the coil spring is not expanded or contracted, and
the coil spring, in operation, contracts when a writing pressure is applied to the core body and returns to the natural length upon release of the writing pressure (Perez: Col. 4, lines 38-52).
Therefore, it would be obvious to one of ordinary skill in the art to modify the electric pen, as taught by Huang, to increase the sampling rate in the low-force range, as taught by Perez, in order to provide higher accuracy in the low-force range as more accurate ADC values are assigned (Perez: Fig. 5B; Col. 10, lines 1-17).

With respect to claim 5, Huang teaches the electronic pen according to claim 1, wherein:
Huang fails to expressly recite a spring constant of the coil spring enables expansion and contraction of the coil spring in response to a force smaller than 1 gram.
However, Perez discloses:
a spring constant of the coil spring enables expansion and contraction of the coil spring in response to a force smaller than 1 gram (Perez: Fig. 5B; Col. 10, lines 1-17).
Therefore, it would be obvious to one of ordinary skill in the art to modify the electric pen, as taught by Huang, to increase the sampling rate in the low-force range, as taught by Perez, in order to provide higher accuracy in the low-force range as more accurate ADC values are assigned (Perez: Fig. 5B; Col. 10, lines 1-17).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN EARLES whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday - Thursday at 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN EARLES/Primary Examiner, Art Unit 2625